Order entered July 15, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00456-CV

                   IN THE INTEREST OF K.D.S.P., A CHILD

                 On Appeal from the 305th Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. JC-20-00042

                                     ORDER

      Before the Court are appellants’ July 13, 2022 motions for an extension of

time to file their respective briefs on the merits. We GRANT the motions and

extend the time to August 12, 2022. We caution appellants that further extension

requests in this accelerated appeal involving the termination of parental rights will

be disfavored.


                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE